Order entered November 21, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01226-CV

                         IN RE ASHLEY SCOTT ECHOLS, Relator

                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-13626

                                            ORDER
                       Before Justices Lang-Miers, Fillmore, and Stoddart

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition for writ of mandamus

by December 3, 2018.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE